 Case: 4:19-cr-00862-JAR-PLC Doc. #: 2 Filed: 10/10/19 Page: 1 of 3 PageID #: 6



                                                                                     FILED
                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION
                                                                                 OCT I 0 2019
                                                                                U.S. DISTRICT COURT
                                                                              EASTERN DISTRICT OF MO
  UNITED STATES OF AMERICA,                  )                                        ST. LOUIS
                                             )
        Plaintiff,                           )
                                             )
  v.                                         )
                                             )
                                                   4:19CR862 JAR/PLC
  ALYSSA L. WEDEPOHL,                        )
                                             )
        Defendant.                           )

                                         INDICTMENT

       The Grand Jury charges that:

                                         COUNTl
            Obtaining Controlled Substance by Fraud, Deception:, or Subterfuge
                      Title 21, United States Code, Section 843(a)(3)

                                        BACKGROUND

       1.      At all relevant times, the defendant Alyssa L. Wedepohl was a licensed registered

nurse in Missouri.

       2.      From on or about September 18, 2016 until on or about May 2, 2019, the

defendant was employed as a nurse by Mercy Hospital South in St. Louis County.

       3.      Certain prescription drugs are defined by federal and state law as controlled

substances, which are drugs that have some potential for abuse or dependence. Controlled

substances are placed into one of five schedules, based on the potential for abuse and the severity

of the effects if a person abuses the drug. Of the controlled drugs that can legally be prescribed,

Schedule. II drugs have the highest potential for abuse because of the risks of severe

psychological or physical dependence. Hydrocodone, Hydromorphone (Dilaudid), Morphine,


                                                 1
 Case: 4:19-cr-00862-JAR-PLC Doc. #: 2 Filed: 10/10/19 Page: 2 of 3 PageID #: 7



and Oxycodone-Acetaminophen (Percocet) are Schedule II drugs. Dronabinol is a Schedule 3

drug and Tramadol is a Schedule 4 drug.

       4.      During the relevant time period, Mercy Hospital South used an automated

medication dispensing system, referred to as a Pyxis MedStation. The Pyxis MedStation is a

computer-based security cabinet used to store and dispense controlled substances, including

Schedule 2, 3, and 4 controlled substances. These Pyxis MedStations were located in designated

areas within the hospital.

       5.      During the relevant time period, two Pyxis MedStations were located on the

hospital floor where the defendant was assigned to work. To access the Pyxis MedStations, the

defendant had to swipe her badge and enter her unique password or her biometric fingerprint.

She could then choose a patient file, remove a drug prescribed for the patient, and then proceed

to the patient's room to administer the drug. When a drug was not administered to the patient for

some reason, the defendant had to return it to the Pyxis MedStation or waste the drug. Wasting

is the destruction or disposal of a drug while one or more witnesses observe the destruction or

disposal of the drug.

       6.      Between October 2018 and May 2019, the defendant devised and executed a

scheme to falsely and fraudulently withdraw and obtain controlled substances from one and more

Pyxis MedStations located at Mercy Hospital South. Specifically, for her own personal use and

without a legal prescription, the defendant, on numerous occasions, illegally utilized her access

to Pyxis MedStations to obtain the following controlled medications: Hydrocodone,

Hydromorphone, Oxycodone, Morphine, Dronabinol, Lorazepam, and Tramadol.




                                                 2
 Case: 4:19-cr-00862-JAR-PLC Doc. #: 2 Filed: 10/10/19 Page: 3 of 3 PageID #: 8




        7.     It was part of the fraud scheme that the defendant withdrew from the Pyxis

MedStations controlled substance medications, purportedly to administer to actual patients at

Mercy Hospital South. To conceal her theft of the medications, the defendant falsely indicated

in the patient charts that she administered the medications or that the patients refused the

medications. In the latter situation, the defendant was required to return the medications or to

waste the medication.· The defendant neither returned the medication nor wasted it, but instead

retained the drugs for herself.

        8.     On or about April 7, 2019, within the Eastern District of Missouri,

                                   ALYSSA L. WEDEPOHL,

the defendant herein, did knowingly and intentionally acquire and obtain possession of a

controlled substance, to wit: Hydrocodone, a Schedule II controlled substance, by
                       (
misrepresentation, fraud, forgery, deception, and subterfuge.

       All in violation of Title 21, United States Code, Section 843(a)(3).


                                              A TRUE BILL.



                                              FOREPERSON

JEFFREYB. JENSEN
United States Attorney




DOROTHY L. McMURTRY, #37727MO
Assistant United States Attorney




                                                 3
